United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-1093
                                     ___________

Ezekiel L. Lofton,                        *
                                          *
             Appellant,                   *
                                          *   Appeal from the United States
      v.                                  *   District Court for the
                                          *   Eastern District of Arkansas.
Stant Manufacturing,                      *       [UNPUBLISHED]
                                          *
             Appellee.                    *
                                     ___________

                                Submitted: June 10, 1998

                                     Filed: July 2, 1998
                                     ___________

Before WOLLMAN and MURPHY, Circuit Judges, and KYLE,1 District Judge.
                         ___________

PER CURIAM.

       Ezekiel L. Lofton appeals from the district court’s2 grant of judgment as a matter
of law to Stant Manufacturing, Inc. on his claim that his employer unlawfully retaliated
against him for filing an employment discrimination charge in violation of Title VII, 42



      1
        The HONORABLE RICHARD H. KYLE, United States District Judge for the
District of Minnesota, sitting by designation.
      2
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
U.S.C. § 2000e-3(a) and 42 U.S.C. § 1981. See Kim v. Nash Finch Co., 123 F.3d 1046,
1060 (8th Cir. 1997) (detailing elements of retaliation claim under both statutes).
Having reviewed the record and the parties’ briefs, we conclude that the judgment of the
district court was correct. See 8th Cir. R. 47B.

      The judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-